—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that County Court erred in failing sua sponte to order a competency examination pursuant to CPL 730.30 (1) before accepting the guilty plea. Although the record of the plea proceeding establishes that defendant was receiving psychiatric care and taking prescribed medications, it also establishes that defendant was “lucid, rational, and unequivocal in assuring the court that he understood the meaning of the plea proceeding, and the implications of his decision to accept the plea agreement” (People v Helm, 178 AD2d 656; see, People v Cummings, 194 AD2d 994, 995, lv denied 82 NY2d 752; People v Smith, 163 AD2d 913, 914, lv denied 76 NY2d 944).
We further reject defendant’s challenge to the sufficiency of the plea allocution. After defendant initially denied that he committed attempted burglary, the court inquired further and defendant admitted his guilt. Thus, the court fulfilled its duty to make further inquiry, and the record establishes that the plea was entered knowingly, voluntarily and intelligently (see, People v Brow, 255 AD2d 904 [decided herewith]; People v Howard, 234 AD2d 1000, 1001, lv denied 89 NY2d 1036; People v Waterman, 229 AD2d 1013, 1013-1014). (Appeal from Judgment of Wayne County Court, Kehoe, J. — Attempted Burglary, 2nd Degree.) Present — Denman, P. J., Green, Hayes, Callahan and Balio, JJ.